FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                         March 19, 2020
                         _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 ANNETTE J. ALTSCHWAGER,

       Plaintiff - Appellant,

 v.                                                         No. 19-1240
                                               (D.C. No. 1:18-CV-00280-WJM-MEH)
 PROGRESSIVE CASUALTY                                        (D. Colo.)
 INSURANCE COMPANY,

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before LUCERO, McHUGH, and MORITZ, Circuit Judges.
                  _________________________________

      Pro se plaintiff Annette J. Altschwager appeals from the district court’s order

granting summary judgment in favor of defendant Progressive Casualty Insurance

Company (Progressive) on her claims for age, gender, and disability discrimination,

as well as retaliation for engaging in protected activities. After Ms. Altschwager

failed to respond to Progressive’s motion, the district court entered a memorandum



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
order, which explained there were no disputed material facts and Progressive was

entitled to judgment as a matter of law. Because Ms. Altschwager has failed to

adequately frame and develop any issues on appeal, we dismiss the appeal.

      “While we . . . liberally construe pro se pleadings, an appellant’s pro se status

does not excuse [her of] the obligation . . . to comply with the fundamental

requirements of the Federal Rules of . . . Appellate Procedure.” Ogden v. San Juan

Cty., 32 F.3d 452, 455 (10th Cir. 1994). Rule 28(a)(8)(A) of the Federal Rules of

Appellate Procedure requires the appellant’s brief to contain an argument supported

by citations to pertinent legal authorities and the parts of the record upon which she

relies. There are no references to the record or any legal authorities cited in

Ms. Altschwager’s briefs; instead she lays out an unsubstantiated version of her

experiences at Progressive and alleged “due process” defects in the discovery

process, Aplt. Opening Br. at 2, without ever mentioning the district court’s summary

judgment order or where she raised the “due process” issues below.

      To reverse the district court, we would have to comb the record and then

construct arguments or theories for Ms. Altschwager, which we cannot do.

See Drake v. City of Fort Collins, 927 F.2d 1156, 1159 (10th Cir. 1991). The failure

to adequately frame and develop any issue is insufficient to invoke appellate review.

Murrell v. Shalala, 43 F.3d 1388, 1389 n.2 (10th Cir. 1994).




                                               2
The appeal is dismissed.


                           Entered for the Court


                           Carolyn B. McHugh
                           Circuit Judge




                             3